        Case 1:20-cv-04049-PGG Document 32 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LITTLE RIVER SEAFOOD, INC.,

                      Plaintiff,
                                                                  ORDER
            - against -
                                                            20 Civ. 4049 (PGG)
 APO CO PTE LTD.,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference currently scheduled for August 20, 2021 is adjourned to

Thursday, October 7, 2021 at 9:15 a.m.

Dated: New York, New York
       August 20, 2021
